COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00356-CR


Cesar Alejandro Gamino                     §    From Criminal District Court No. 4

                                           §    of Tarrant County (1337520D)

v.                                         §    November 12, 2015

                                           §    Opinion by Justice Gardner

The State of Texas                         §    (p)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court for a new trial.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Anne Gardner_____________
                                         Justice Anne Gardner